Sedgwick, J.
The facts seem to be that the plaintiffs kept in their office parcels of summons with places left blank for defendants’ names and amounts to be claimed. The inference is, that if a business interview were not satisfactory, service of summons would follow after the blanks had been filled up.
On January 19th one of the plaintiffs wrote to defendant, who lived in Connecticut, to come to Hew York to settle the claim in dispute, and to answer by return mail whether he would come. He did not answer until the twenty-sixth, and did not come until the thirtieth; then he had an unsuccessful negotiation with plaintiffs’ clerk, who served him with the summons in the case after he had filled in the defendant’s name. This summons was dated 20th January, the day after the plaintiffs’ letter to defendant to come to Hew York.
There would be no doubt in the case if it were not for the plaintiffs’ affidavits that the letter was written and the interview sought for the purpose of settlement solely.
Mobbis & Lobd, for appellants.
Rog-eb H. Ltou, for respondent.
But there is a conclusion consistent with this to 'be drawn from all the facts; that is, that irrespective of a particular interest in this particular case, there was a general purpose to have interviews with business customers, who' went there only for business purposes, and then the clerk having blank summons in reserve, to serve them if the customers did not come to terms ; so the clerk would be instructed.
Under the general system of business it would be only necessary for the plaintiffs to write a letter solely for the purpose of settlement in a particular case, and the clerk would serve the summons under the general itistruetion. Nevertheless, the result would be that a defendant would be deceived, and the deceit would be used for the purpose of effecting a service.
Motion granted with ten dollars costs.
By the Court, Fbeedman, J.
The court below found, upon evidence somewhat conflicting, that deceit has been used for the purpose of bringing defendant within the jurisdiction of the coui-t. We have carefully examined the evidence and deem it amply sufficient to sustain such,finding. The service of the summons was therefore properly vacated and set aside (Carpenter agt. Spooner, 2 Sandf., 716).
The order must be affirmed with costs.
Monell and Oubtis, JJ., concurred.